Exhibit 99.2 FOR IMMEDIATE RELEASE TETRA TECHNOLOGIES, INC. TO PRESENT AT RAYMOND JAMES 32ND ANNUAL INSTITUTIONAL INVESTORS CONFERENCE March 7, 2011 (The Woodlands, Texas), TETRA Technologies, Inc. (TETRA or the Company) (NYSE:TTI) announced today that it will participate in the Raymond James 32nd Annual Institutional Investors Conference to be held in Orlando, Florida on March 6 through 9, 2011. Stuart M. Brightman, TETRA’s President and Chief Executive Officer, and Joseph M. Abell, TETRA’s Sr. Vice President and Chief Financial Officer, are scheduled to present at the conference on Tuesday, March 8 at 4:35 p.m. ET. An audio-only webcast of the presentation may be accessed at wsw.com/webcast/rj62/tti/. Presentation slides will be available on TETRA’s website at tetratec.com on March 8. TETRA is a geographically diversified oil and gas services company focused on completion fluidsand other products, production testing, wellhead compression, and selected offshore services including well plugging and abandonment, decommissioning, and diving, with a concentrateddomestic exploration and production business. Contact: TETRA Technologies, Inc., The Woodlands, Texas Stuart M. Brightman, 281/367-1983 Fax: 281/364-4346 www.tetratec.com ###
